ACCEPTED
                                                                                        14-15-00354-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/22/2015 2:10:18 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                            No. 14-15-00354-CV
                                     In the                           FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                       Fourteenth Court of Appeals             10/22/2015 2:10:18 PM
                                                               CHRISTOPHER A. PRINE
                               Houston, Texas                           Clerk


                        _________________________

                    PETROFAC FACILITIES MANAGEMENT
                      INTERNATIONAL LIMITED, AND
                       PETROFAC BROWNFIELD, LTD.
                                                     Appellants
                                        v.
                            IMMI TURBINES, INC.
                                                    Appellee



                    AMENDED JOINT MOTION TO VACATE
                   AND REMAND TO EFFECT SETTLEMENT




TO THE HONORABLE COURT OF APPEALS:

      The parties have agreed to settle their differences, including all litigated

claims and issues. To effectuate this settlement, it is necessary to vacate the

district court’s special-appearance ruling and remand for further proceedings.
         Accordingly, Petrofac Facilities Management International Limited and

IMMI Turbines, Inc., being all the parties to this suit1, jointly ask the Court to:

(1) vacate the special-appearance ruling that underlies this appeal and (2) remand

the cause to the district court, for further proceedings, as agreed by the parties.

Of course, the parties further request all other relief, alternative or supplemental,

that might be necessary to properly effect the agreed remand and settlement.

                                                  Respectfully submitted,

                                                     /s/ Greg Smith
                                                  Greg Smith
                                                  State Bar No. 18600600
                                                  Nolan Smith
                                                  State Bar No. 24075632
                                                  RAMEY & FLOCK, P.C.
                                                  100 East Ferguson, Suite 500
                                                  Tyler, TX 75702
                                                  Telephone: (903) 597-3301
                                                  Facsimile: (903) 597-2413
                                                  gsmith@rameyflock.com
                                                  nolans@rameyflock.com

                                                  David J. Bush
                                                  State Bar No. 03495300
                                                  David W. Frost
                                                  State Bar No. 24002111
                                                  KENT, ANDERSON, BUSH,
                                                      FROST & METCALF, P.C.
                                                  1121 ESE Loop 323, Suite 200
                                                  Tyler, TX 75701
                                                  Telephone: (903)579-7500
                                                  Facsimile: (903)581-3701
                                                  david.bush@tyler.net

                                                  ATTORNEYS FOR APPELLANTS

1 Petrofac Brownfield, Ltd. (which IMMI has nonsuited) was never more than an assumed name that the
defendant, Petrofac Facilities Management International Limited, once operated under. See Appellants’ Brief at 2.



                                                           2
                                    CHAMBERLAIN, HRDLICKA, WHITE,
                                    WILLIAMS & AUGHTRY

                                       /s/ Kevin D. Jewell
                                    Kevin D. Jewell
                                    State Bar No. 00787769
                                    C. Larry Carbo, III
                                    State Bar No. 24031916
                                    Ryan O. Cantrell
                                    State Bar No. 24055259
                                    1200 Smith Street, Suite 1400
                                    Houston, Texas 77002
                                    Telephone: (713) 658-1818
                                    Facsimile: (713) 658-2553

                                    ATTORNEYS FOR APPELLEE


                         Certificate of Conference
      This amended motion is unopposed and is filed jointly.



                            Certificate of Service
      A true copy of this amended motion was served October 22, 2015, via

CM ECF, on all counsel of record.


                                      /s/ Greg Smith
                                    Greg Smith




                                          3